Citation Nr: 1755866	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  17-05 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for residuals of frostbite, to include peripheral neuropathy of the right lower extremity.

2.  Entitlement to a disability rating in excess of 30 percent for residuals of frostbite, to include peripheral neuropathy of the left lower extremity.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1953 to August 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that assigned the 30 percent disability ratings for residuals of frostbite, to include peripheral neuropathy, of the right and left lower extremities following the grants of service connection for those disabilities in a January 2014 Board decision.

The Veteran was scheduled to testify at a Central Office Hearing before a Veterans Law Judge in November 2017; however, the Veteran withdrew his hearing request in September 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's residuals of frostbite, to include peripheral neuropathy, of the right lower extremity manifested by arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following in affected parts: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities.

2.  The Veteran's residuals of frostbite, to include peripheral neuropathy, of the left lower extremity manifested by arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following in affected parts: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess 30 percent for residuals of frostbite, to include peripheral neuropathy of the right lower extremity have been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321. 4.3, 4.7, 4.40, 4.59, 4.110, Diagnostic Code 7122 (2017).

2.  The criteria for a disability rating in excess 30 percent for residuals of frostbite, to include peripheral neuropathy of the left lower extremity have been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321. 4.3, 4.7, 4.40, 4.59, 4.110, Diagnostic Code 7122 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014);  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).
The Veteran has appealed with respect to the propriety of the assigned ratings for residuals of frostbite, to include peripheral neuropathy of the left and right lower extremities respectively, for which the RO granted service connection in March 2014.  VA's General Counsel has held that no VCAA is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2017).  The RO associated the Veteran's VA treatment records with the claims file.  However, as discussed below, the Veteran's service treatment records are assumed to have been destroyed.  Where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5102A(d) (West 2014);
38 C.F.R. § 3.159(c)(4) (2017).

In October 2011, September 2015, and December 2016, the Veteran was afforded VA examinations.  Therefore, the Board finds that an additional medical examination or opinion is not necessary to decide the Veteran's claim.  See Barr v. Nicholson, 12 Vet. App. 303, 311 (2007).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Ratings for Residuals of Frostbite to Include Peripheral Neuropathy of Left and Right Lower Extremities Respectively

The Veteran served in the United States Army and is the recipient of a National Defense Service Medal, an Army Occupation Medal, and a Good Conduct Medal.  The Veteran contends that residuals of frostbite, to include peripheral neuropathy of left and right lower extremities respectively warrant a disability rating in excess of 30 percent.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014);  38 C.F.R. § 4.1 (2017).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran is currently in receipt of 30 percent ratings for his residuals of frostbite, to include peripheral neuropathy of left and right lower extremities respectively under 38 C.F.R. § 4.110, Diagnostic Code (2017),which pertains to cold injury residuals. 

Under Diagnostic Code 7122, a 10 percent rating requires arthralgia or other pain, numbness, or cold sensitivity in affected parts.  A 20 percent rating requires arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) in affected parts.  A maximum 30 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following in affected parts: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  38 C.F.R. § 4.110, Diagnostic Code 7122 (2017)

A note to Diagnostic Code 7122 states that amputations of fingers or toes and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be separately evaluated under other codes.  Other disabilities that have been diagnosed as the residual effects of a cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., also are to be separately evaluated unless they are used to support an evaluation under Diagnostic Code 7122.  Id.  A second note provides that each affected part is to be evaluated separately.  Id. 

Evidence

Inasmuch as the evidence of record concerns residuals of frostbite, to include peripheral neuropathy of the right lower extremity as well as residuals of frostbite, to include peripheral neuropathy of the left lower extremity, the Board addresses these issues together.  Where the evidence indicates any difference in severity or symptomatology between "right" and "left," it is noted duly.

As noted above, the Veteran's service treatment records (STRs) are assumed to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  This was confirmed in August 2010 VA formal finding, which provided, in pertinent part, that all efforts to obtain the Veteran's STRs from September 17, 1953 to September 8, 1955 have been exhausted.  Moreover, the Personnel Information Exchange System (PIES) reported that the Veteran's STRs were, in fact, destroyed in the 1973 fire.  See August 17, 2010 VA Memorandum.

As the Veteran's VA treatment records at the Kernesville, North Carolina Veteran's Veterans Affairs Medical Center (VAMC) have spanned 7 years, the Board reviews them collectively, before other evidence of record.  The Veteran sought treatment, consultation, and care between December 2009 and July 2016.  He frequently complained of peripheral neuropathy, mentioning that bilateral neuropathy in his lower extremities resulted from frostbite in 1954-while he was in active service.  Examiners observed that the Veteran had an unsteady gait and relied upon a walker or cane.  Progress notes referenced osteoarthrosis in his extremities.  The records show that VA advised the Veteran on ways to avoid falling.  The Veteran also sought guidance through VA's telephone care program, expressing frustration at his limitations walking and standing for greater than 10 minutes at a time.  Clinicians noted that the condition of his feet, including severity of numbness, fungal infection, and toenail abnormalities, were addressed in VA examinations during this period.  Throughout the duration of his VAMC care, practitioners reviewed the Veteran's medication roster on a regular basis.

In November 2009, the Veteran submitted a lengthy written account which described how he developed frostbite while in active service.  In pertinent part, he described an event in Germany, when he was stranded in an unheated truck during a blizzard for many hours.   According to his account, he wobbled into a nearby village when he realized that the situation in the truck would yield disastrous consequences.  As a result of these events, he contended that he developed frostbite in his exterminates and subsequent residuals.  In December 2009, he reitered this in-service narrative in a statement submitted via VA FORM 21-4138.

In December 2009, the Veteran submitted a "functional impairments assessment" from his employer, a large retail establishment.  The examining physician indicated long-term functional limitations standing or walking, further noting the presence of peripheral vascular disease.

In February 2010, treatment records from Dr. R. S., a private podiatrist, were received.  According to these records, Dr. R. S. saw the Veteran in November 2009 and February 2010.  In the earlier report, his podiatrist relayed that Veteran's subjective account in-service cold injuries, as noted above.  He reported that the Veteran's "systems review" was unremarkable except for foot pain.  Dr. R. S. provided a diagnostic impression of peripheral neuropathy, bilateral feet.  He recommended a treatment regime of medication to alleviate pain.  In the latter report, Dr. R. S. noted that the Veteran reported "painful thick toenails."  The Veteran indicated that his toenails registered as 6, in a pain scale of one to 10.  Examination revealed thickened, discolored, malodorous, and dystrophic at toes one to five bilaterally.  Bilateral hallux, according to Dr. R. S., was affected with spicules with the labial tissue distally.  Dr. R. S. obtained a fungal culture from the halluces' plates, which revealed positive visualizations of hyphae.  As to treatment, Dr. R. S. debrided the toenail plates and provided a prescription.  The Board notes that the Veteran resubmitted these records in September 2011.

Also in February 2010, the Veteran submitted a cover letter and a copy of an American with Disabilities Act (ADA) application submitted to his employer, as noted above.  The Veteran, according to the report, wrote that he was limited to working daytime weekdays only, 5 days a week.

In March 2010 the Veteran submitted several statements, in which he expressed his frustration, treatment, and dismay at the loss of his STRs, as noted above.

In September and October 2010, the Veteran submitted statements which reflected his earlier-articulated points.  In November 2010, the Veteran again expressed his dismay and requested that a decision review officer evaluate his claims file.

In August 2011, the Veteran submitted a clinical summary from T. Neurology.  In pertinent part, this summary reported that the Veteran was assessed for peripheral neuropathy.  He was also provided with a prescription.  The Veteran submitted a statement with this clinical summary in which he articulated his earlier contentions and frustrations.  He also provided a Wikipedia internet print-out on frostbite, highlighting the risk factor of peripheral neuropathy.

In September 2011, the Veteran submitted a statement via VA FORM 21-4138.  He repeated his earlier contentions.  The same month, the Veteran submitted a chronology of his foot treatment.

In October 2011, the Veteran submitted another clinical summary from T. Neurology.  Assessments included peripheral neuropathy and lightheadedness.  The Veteran appended an internet article from HealthDesk.com about peripheral neuropathy.  Also, the Veteran submitted two statements this same month, in which he addressed his military status, medication, and physician visits.

In October 2011, The Veteran was afforded a VA examination for cold injury.  The examiner followed protocols of reviewing the Veteran's claims file, considering the Veteran's lay accounts concerning his medical history, and conducting a physical examination.  The examiner noted that the Veteran reported decreased mobility; problem with lifting and carrying; and pain with prolonged standing.

Upon physical examination, the examiner reported moderate tingling in both feet; recurrent fungal infections in both feet, which had responded to treatment poorly; numbness in both feet; and toenail deformity in both feet.  As diagnostic impressions, the examiner provided peripheral neuropathy, bilateral lower extremities.

In May 2012, the Veteran submitted a statement.  In pertinent part, he reiterated his prior contentions.  He also expressed invective towards VA.

In September 2013, VA provided a short supplemental opinion.  In pertinent part, the examiner wrote that it is less likely than not that the Veteran's current peripheral neuropathy of the lower extremities (and/or any residuals) is etiologically related to cold weather exposure injury from October 1954 (misstated as 1964).

In September 2013, the Veteran submitted a statement in which he expressed his dissatisfaction with the way in which VA was handling his claims.  He mentioned that he was using a wheelchair in this communication.  In October 2013, he submitted another statement, in which he reitered his complaints concerning the loss of his STRs and his perception of unfairness.

In March 2014, the Veteran submitted a statement to the then-Acting Executive-in-Charge of the Board.  He requested understanding and articulated frustration.  In April 2014, the Veteran submitted a statement in which he expressed his dissatisfaction with the RO.  

In May 2015, the Veteran submitted a statement in which he commented upon his difficulty getting to the VAMC, underscoring that he had had a severe heart attack.  At this point, he contended that he was 100 percent disabled.  Furthermore, he expressed that he desired to appeal his latest disability rating.  (An additional copy of the latest statement was also associated with the Veteran's claims in June 2015.)

In September 2015, the Veteran was afforded a VA examination for cold weather residuals.  The examiner followed all previous VA examination protocols.  As to effective functioning impairment, the examiner reported that the Veteran's cold injury residuals affected active or ambulatory activity but not sedentary activity.

Upon physical examination, the examiner noted the presence of osteoarthritis in both feet.  He also provided impressions of psoriasis with dystrophic toenails; and diminished pulses in both feet.  Other assessments included arthralgia or other pain; cold sensitivity; numbness; and locally impaired sensation in both feet.  Lastly, the examiner opined that the Veteran worked until April 2014 as a clerk at a large retailer; he stopped, according to the examiner, because of cardiac problems, not because of his bilateral peripheral neuropathy.

In September 2015, the Veteran submitted a statement to an official at the RO.  He complained about the way in which his September 2015 was conducted.  Moreover, he reiterated many of his earlier contentions and frustrations extensively.  He further noted the high cost of his healthcare.  Under separate copy, he submitted statements from his insurer.

In January 2016, the Veteran submitted "parts one and two" of his appeal.  He requested help with the costs of his medications and medical supplies.  He also reiterated many of his earlier contentions.

In February 2016, the Veteran submitted copies of prescription receipts and private medical insurance receipts with a notation that he had received no help from VA.  The Veteran also submitted a copy of a letter that he sent to his representative, which addressed his out-of-pocket medical expenses and frustration.  Lastly, the same month he submitted a copy of a letter addressed to the former Secretary of VA.  In pertinent part, he relayed most of his earlier contentions, noting that he was 100 percent disabled.  He appended a photograph of himself sitting in a wheelchair to this letter.

In April 2016, the Veteran submitted two letters.  He reiterated his contentions and frustrations.  He also expressed a hope that the new administration would "clean house," articulating his "shame" at treatment at VA.  In July 2016, the Veteran submitted a letter whose addressee was the Board.  He articulated his frustration and contented that the RO had made his life a "living hell."

In December 2016, the Veteran was afforded a VA examination for cold injury residuals.  The examiner followed all the protocols mentioned above.  As to the Veteran's feet, the examiner noted the presence of osteoarthritis in both feet.  Moreover, he reported that there had been a decrease in tactile sensation from the mid-foot, which was progressive to the toes bilaterally.  Moreover, according to the examiner, there was almost complete numbness bilaterally.  Otherwise, the examiner's finding largely mirrored those of the earlier VA examiners.

In the Veteran's January 2017 substantive appeal, VA FORM 9, the Veteran stated that he was not applying for unemployment disabilities.  He wrote that he has to walk with a cane and oftentimes loses his balance and falls.  He also stated that he would file his claim with the President.  In February 2017, the Veteran elaborated upon his substantive appeal.  Here, he mentioned that he had sued his past employer and had not settled his lawsuit.  In this elaboration, he stated that he was 100 percent disabled.  He requested a Board hearing at this time.

In September 2017, the Veteran withdrew his request for a Board hearing.  He stated that he could hardly walk, had no balance, and was prone to falling.  In this correspondence, the Veteran asked "in what kind of shape would a person have to be in to [collect] 100 percent on his claim."

Analysis

After review of all the lay and medical evidence the Board finds that cold injury, residuals of frostbite, to include peripheral neuropathy of the right lower extremity most nearly approximate arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following in affected parts: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities under Diagnostic Code 7122 during the period on appeal.  Likewise, the Board finds residuals of frostbite, to include peripheral neuropathy of the left lower extremity most nearly approximate arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following in affected parts: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities under Diagnostic Code 7122 during the period on appeal.

The Veteran is currently is in receipt of a 30 percent disability for residuals of frostbite, to include peripheral neuropathy of the right lower extremity and residuals of frostbite, to include peripheral neuropathy of the left lower extremity as of November 9, 2011.  This is the highest rating for cold weather residuals under Diagnostic Code 7122.

The Board has considered whether the disabilities that have been diagnosed as the residual effects of a cold injury, such as Raynaud's phenomenon or muscle atrophy; however, the medical evidence of record does not support a finding that would support either Raynaud's phenomenon or muscle atrophy.  See 38 C.F.R. §  4.114, Diagnostic Code 7112, Note (1) (2007)

The Board has also considered other potentially applicable Diagnostic codes for the Veteran's cold injury residuals.  The Veteran's cold injury was to his lower extremities.  Accordingly, the residuals of the injury to his feet could be evaluated under Diagnostic Code 5284, applied to foot injuries not otherwise described in the rating schedule.  However, the only higher rating the Veteran would be able to obtain under this code is 40 percent requires actual loss of use of the foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2017).  There is no indication in the evidence of record that the Veteran has lost the actual use of his feet, and he has never asserted that his cold injury residuals have resulted in actual loss of use of either lower extremity.  Accordingly, the Board finds no higher rating could be assigned under this alternative Diagnostic Code for the Veteran's cold injury residuals based on the evidence of record.

The Board has considered the Veteran's subjective complaints carefully.  The Veteran is certainly competent to report his medical history and observable symptomatology, and the Board finds him credible here.  See Layno v. Brown, 6 Vet. App. 469-70 (1994).  However, the Board finds the medical evidence of record more probative of the objective status of the Veteran's residuals of frostbite, to include peripheral neuropathy of the right lower extremity and residuals of frostbite, to include peripheral neuropathy of the left lower extremity.  Here, neither the Veteran's private physicians nor the VA examiners provided diagnostic impressions contemplated by 38 C.F.R. §  4.114, Diagnostic Code 7112, Note (1), as noted above.  Furthermore, these medical professionals, as noted above, did not provide impressions of actual loss of use of either right or left foot

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent for residuals, to include peripheral neuropathy of the right lower extremity and for residuals of frostbite, to include peripheral neuropathy of the left lower extremity during this appeal period.  Consequently, the benefit-of-the-doubt doctrine does not apply the claim for an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2014); . Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a disability rating in excess of 30 percent for residuals of frostbite, to include peripheral neuropathy of the right lower extremity is denied.

Entitlement to a disability rating in excess of 30 percent for residuals of frostbite, to include peripheral neuropathy of the left lower extremity is denied.


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014);  38 C.F.R. § 3.159 (2017).

In January 2017, the RO denied the Veteran's claim for entitlement to a TDIU; however, the Veteran has submitted additional evidence concerning deterioration due to his service-connected disabilities subsequent to the issuance of the Supplemental Statement of the Case, which warrants consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should contact the Veteran to ascertain whether there are any outstanding private medical treatment records since January 2017.  If so, the RO should prepare the appropriate releases for the Veteran to sign and then obtain said records.

2.  The RO should obtain, if any, VA treatment records, to include those from the Kernesville, North Carolina VAMC from July 2016.  If obtained, these treatment records should be associated with the Veteran's claims file.

3.  Then after persuing any other development deemed warranted, the AOJ should re-adjudicate the Veteran's claim for a TDIU in light of the evidence of record including the decision above.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  After affording the Veteran and his representative an opportunity to respond, the claims file should be returned to the Board for further appellate adjudication.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


